PER CURIAM:
This matter is before the court on the recommendation of the Board on Professional Responsibility to disbar respondent following his conviction for a crime involving moral turpitude. Respondent was convicted in the Superior Court of California, County of San Diego, of possession for sale of a controlled substance (cocaine), in violation of California Health and Safety Code § 11351. We have held that the crime of possession of a controlled substance with intent to distribute involves moral turpitude per se. See In re Mendes, 598 A.2d 168, 169 (D.C.1991); In re Campbell, 572 A.2d 1059, 1061 (D.C.1990). The crimes of conviction in those decisions are indistinguishable from the crime for which respondent was convicted. Accordingly, respondent must be disbarred. D.C.Code § 11-2503(a) (1995); In re Colson, 412 A.2d 1160 (D.C.1979) (en banc).
We therefore order respondent disbarred from the practice of law in the District of Columbia effective immediately. See D.C. Bar R. XI, § 14(f) (1996).
So ordered.